United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 09-2002
                                 ___________

Douglas Hiram Coleman,                   *
                                         *
               Appellant,                *
                                         *
       v.                                *
                                         *
Duluth Police Department,                * Appeal from the United States
                                         * District Court for the
               Defendant,                * District of Minnesota.
                                         *
Chief Gordon Ramsay; Officer Tinsley, * [UNPUBLISHED]
and other unidentified Duluth Police     *
Officers, both individually and in       *
their official capacity; Ford Du Luth    *
Casino-Security; Unidentified Security *
Officers, both individually and in their *
official capacity; Jim Urness, Manager/ *
Chief of Security, both individually and *
in his official capacity,                *
                                         *
               Appellees.                *
                                    ___________

                           Submitted: April 7, 2010
                              Filed: April 12, 2010
                               ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.
      Douglas Coleman appeals the district court’s1 adverse grant of motions to
dismiss and for summary judgment in his 42 U.S.C. § 1983 action. Following careful
de novo review of the record, we find no basis for reversal. Accordingly, we affirm.
See 8th Cir. R. 47B. We also deny Coleman’s pending motion.
                       ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.

                                        -2-